Citation Nr: 0508467	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for the cause of 
the veteran's death.  A Notice of Disagreement was received 
in July 2003.  A Statement of the Case was issued in December 
2003, and a timely appeal was received later in December 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The immediate cause of the veteran's death as indicated on 
his Certificate of Death was lung cancer.  On the appellant's 
Form 9, she stated that the veteran worked in the engine room 
onboard a ship, which she stated "would certainly create 
asbestis (sic) exposure and lung cancer was a cause of his 
death."  The Board notes that this is the first instance in 
this case that the appellant has claimed the cause of the 
veteran's death (i.e., lung cancer) may have been due to 
exposure to asbestos during service.  The veteran's Military 
Occupational Specialty (MOS) was Gunner's Mate, and thus it 
is plausible the veteran was exposed to asbestos during 
service.  The Board notes, however, that, to support her 
contentions, the appellant must show that the veteran was 
exposed to asbestos during service and provide competent 
medical evidence showing a relationship between asbestos 
exposure and the veteran's lung cancer.  This evidence is 
currently not of record.  The RO should, therefore, assist 
the appellant in developing her claim related to asbestos 
exposure before the Board considers her appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that she 
should submit to VA copies of any evidence relevant 
to her claim that she has in his possession.  See 
38 C.F.R. § 3.159(b).

2.  The RO should contact the National Personnel 
Records Center (NPRC), or any other appropriate 
agency, and request the veteran's service personnel 
records.  Associate all requests and records 
received with the claims file.  If records are 
unavailable from any sources, a negative reply is 
requested.

3.  The RO should request the appellant to provide 
the names, addresses and dates of treatment of all 
medical care providers, VA or non-VA, who have 
provided pertinent treatment of the veteran for 
lung cancer, including the terminal records. The RO 
should advise the appellant that she could either 
obtain the medical records from these medical 
providers herself and submit them to the RO, or she 
should complete release forms authorizing VA to 
request copies of the veteran's treatment records 
from the identified medical care providers.  If the 
appellant provides completed release forms, the RO 
should then request the medical records identified.  
In making the request, the RO should specify that 
copies of the actual treatment records, as opposed 
to summaries, are needed.  All efforts to obtain 
these records, including follow-up requests, if 
appropriate, should be fully documented.  The 
appellant and her representative should be notified 
of unsuccessful efforts in this regard and afforded 
an opportunity to submit the identified records.

4.  Then, after ensuring that any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished, (including, if indicated, 
obtaining an opinion as to whether the veteran's 
lung cancer was caused by asbestos exposure in 
service), the RO should readjudicate the claim.  If 
such action does not resolve the claim, a 
supplemental statement of the case (SSOC) should be 
issued to the appellant and her representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                 
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


